DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8, 10-14, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of records, Yamamoto, Birkemeyer, Wippler, and Lyman, does not teach a body of a motor vehicle including a lateral side; a side view camera attached to the lateral side of the body and having a field of view in a rearward direction; a back up camera attached to the lateral side of the body and having a field of view in a lateral direction; an electronic processor configured to: receive images captured by each of the side view camera and back up camera; and transmit a video signal, the video signal being based on the images captured by the side view camera and the back up camera only when the vehicle is in a Reverse gear, is based on the images captured by the side view camera when the vehicle is not in the Reverse gear, and is not based on the images captured by the back up camera when the vehicle is not in the Reverse gear; and an optics module configured to receive the video signal from the electronic processor and produce a light field such that the light field is reflected off of a side window of the motor vehicle and is then visible to the driver as a virtual image, the light field being based on the video signal in claim 1. Claims 8 and 21 are allowable for the same reasons as set forth in claim 1.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425